ALLOWANCE
	The following is correction of typographical errors in notice an allowance mailed on 15 April 2022. Cancelled claim 41 was erroneously listed as allowed claims in the Notice of Allowance mailed 15 April 2022. Claims 1 – 6, 9 – 11, 13 – 14, 21 – 23 and 25 – 40 and 42 are now pending in this application and are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given by Daniel J. Goettle on 28 March 2022. The application has been amended as follows: 
Claim 1
receiving a first identifier associated with a user of content, wherein the content comprises one or more advertisement events;
determining a second identifier based at least on the first identifier, wherein the second identifier is a perishable identifier configured to expire based on an event; 
transmitting the second identifier to an external entity, wherein, if not expired, the second identifier facilitates the external entity to determine targeted placement of one or more advertisements without exposing the first identifier to the external entity, and wherein, if expired before determination of the targeted placement of the one or more advertisements, the second identifier does not facilitate the external entity to determine targeted placement of the one or more advertisements;
receiving the one or more advertisements and the second identifier; 
determining that the second identifier is based at least on the first identifier; and 
sending, if the second identifier is not expired at least at the time of the transmitting, the one or more advertisements to the user associated with the first identifier.

Claim 9
receiving an indication of an advertisement opportunity associated with content;
transmitting a first identifier to at least one of one or more first devices associated with a rights management entity;
transmitting a second identifier to at least one of the one or more first devices, wherein the second identifier is a perishable identifier configured to expire based on an event, and wherein the second identifier is mapped to the first identifier; 
transmitting the second identifier to a second device associated with an external entity, wherein, if not expired, the second identifier facilitates the external entity to determine targeted placement of one or more content assets based on the advertisement opportunity without exposing the first identifier to the external entity, and wherein, if expired before determination of the targeted placement of the one or more content assets, the second identifier does not facilitate the external entity to determine such targeted placement;
receiving the one or more advertisements and the second identifier; 
determining that the second identifier is based at least on the first identifier; and 
sending, if the second identifier is not expired at least at the time of the transmitting, the one or more advertisements to the user associated with the first identifier.

Claim 25
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the device to:
receive a first identifier associated with a user of content, wherein the content comprises one or more advertisement events;
determine a second identifier based at least on the first identifier, wherein the second identifier is a perishable identifier configured to expire based on an event; and
transmit the second identifier to a computing device associated with an external entity, wherein, if not expired, the second identifier facilitates the external entity to determine targeted placement of one or more advertisements without exposing the first identifier to the external entity, and wherein, if expired before determination of the targeted placement of the one or more advertisements, the second identifier does not facilitate the external entity to determine the targeted placement of the one or more advertisements;
receive the one or more advertisements and the second identifier; 
determine that the second identifier is based at least on the first identifier; and 
send, if the second identifier is not expired at least at the time of the transmit, the one or more advertisements to the user associated with the first identifier.

Claim 31
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the device to:
receive an indication of an advertisement opportunity associated with content of a network operator;
transmit a first identifier to at least one of one or more first devices associated with a rights management entity, wherein the rights management entity is associated with the network operator;
transmit a second identifier to at least one of the one or more first devices, wherein the second identifier is a perishable identifier configured to expire based on an event, wherein the second identifier is mapped to the first identifier; and
transmit the second identifier to a second device associated with an external entity, wherein, if not expired, the second identifier facilitates the external entity to determine targeted placement of one or more content assets based on the advertisement opportunity without exposing the first identifier to the external entity, and wherein, if expired before determination of the targeted placement of the one or more content assets, the second identifier does not facilitate the external entity to determine such targeted placement;
receive the one or more advertisements and the second identifier; 
determine that the second identifier is based at least on the first identifier; and 
send, if the second identifier is not expired at least at the time of the transmit, the one or more advertisements to the user associated with the first identifier.
Claim 41	Cancelled



REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Applicant’s claimed is directed to multiple system/service operator (MSO) enabling advertisers to send target advertising to subscribers of MSO without by using an alias or a temporary personal identifying information (PII) of user or group of users, which prevents exposure of the actual PII of the subscribers, thereby preventing advertisers from unwanted tracking of user’s viewing behavior by entities (advertisers) outside the system operated by the MSO.
Applicant’s invention generates and maintain a mapping of a persistent user identifier and a perishable second identifier ( e.g., session identifier). The second or secondary identifier may persist for some duration of time. As an example, an advertisement rights management platform of the MSO may pass along the perishable secondary identifier to that upstream entity (e.g. advertiser) to use the secondary identifier to target advertising to attributes associated with the persistent identifier (not exposed to the identifier) while passing both the perishable secondary identifier and the primary persistent user identifier to the rights management platform of the network system owner. When the MSO receives an advertising from the advertiser, MSO first verifies that the second identifier is still active, and forwards the advertising to the user associated with the second identifier only when it is determined that the second identifier has not perished (still active).


Prior art of record does not teach does not teach determining a second identifier (perishable identifier) based on advertising events (e.g. targeting parameters) which is provided to external advertiser(s), and when an advertiser send an advertisement targeted to user(s) associated with the received second identifier, MSO first making a determination whether the secondary identifier is active or perished, and forwarding the received advertisement to the associated user(s) only when the secondary identifier has not perished.

Prior art Burcham et al. US Patent 10,055,757 teaches system and method for mediating advertisements through an advertising gateway wherein, when a request message for an advertisement is received from an electronic device, identifying information is hashed with a temporary identifier, creating a unique identification for the electronic device based on the hashing, replacing, by the advertisement gateway, the identifying information in the request message with the unique identification, sending, by the advertisement gateway, the request message comprising the unique identification to an advertisement provider server, receiving, at the advertisement gateway, an advertisement based on the request message comprising the unique identification, and sending, from the advertisement gateway, the advertisement to the electronic device.
Prior art of Burcham et al. does not teach determining a second identifier (perishable identifier) based on advertising events (e.g. targeting parameters) which is provided to external advertiser(s), and when an advertiser send an advertisement targeted to user(s) associated with the received second identifier, MSO first making a determination whether the secondary identifier is active or perished, and forwarding the received advertisement to the associated user(s) only when the secondary identifier has not perished.


Prior art Tomasz Bujlow published article “Web Tracking: Mechanisms, Implications, and Defenses” teaches that service providers (e.g., YouTube, elPais), content providers (e.g., Google, Facebook, and Amazon), and other third parties (e.g., DoubleClick) collect large amounts of personal information from their users when browsing the web. The large scale collection and analysis of personal information constitutes the core business of most of these companies, which use it for commercial purposes. Our personal information can be used, for example, for precise targeting of ads. Bujlow further teaches what actions users can take to maintain their privacy.

Prior art Tomasz Bujlow does not teach determining a second identifier (perishable identifier) based on advertising events (e.g. targeting parameters) which is provided to external advertiser(s), and when an advertiser send an advertisement targeted to user(s) associated with the received second identifier, MSO first making a determination whether the secondary identifier is active or perished, and forwarding the received advertisement to the associated user(s) only when the secondary identifier has not perished.

Although additional art could be cited addressing at least some of the claimed limitations, examiner concludes that citing additional prior art would require improper hindsight. Accordingly, examiner concludes that the independent claims patentably distinguish the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


June 1, 2022